Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 02/28/2022.  Claims 1-15 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/28/2022 has been acknowledged and approved

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method and a system for improving cloud-based storage for an enterprise file system. The detailed implementation indicates: (1) A method to provide cloud-based storage for an enterprise file system, comprising: providing access to a cloud-based write-once object store that is configured to store inode-based data exported to the cloud-based write-once object store from the enterprise file system; (2) For each version of particular data exported to the cloud-based write-once object store from the enterprise file system, associating a version of an inode, the version of the inode being uniquely associated with its respective version of the particular data and being immutable, wherein each inode version has associated therewith a same, shared de-referencing pointer that specifies a latest version of the particular data that is associated with the inode, and wherein the versions of the inode, taken together, represent a revision history for the inode; and (3) For each inode version corresponding to a version of the particular data, receiving and storing information in a new portion of the write-once object store, thereby enabling the write- once object store to provide a network-accessible file service.

Pertinent Art
4.	Manley et al, US 20030182325, discloses asynchronous mirroring of snapshots at a destination suing a purgatory directory and inode mapping, wherein the process comprises: creating a first exported snapshot of the replica file system in the first state; initiating a roll back procedure at a predetermined time after the creation of the first exported snapshot; halting modification of the replica file system in the second state; creating a second exported snapshot of the replica file system in the second state; determining changes in data between the second snapshot and the first snapshot; and modifying the replica file system, after the step of halting, using the changes to restore the replica file system to the first state.
	Sawdon et al, US 7216135, discloses providing access to a snapshot dataset, wherein the process comprises: generating a user definable link, wherein the link specifies an inode number of a source file and wherein the link does not specify a snapshot dataset identifier; retrieving, upon activation of the link, a snapshot identifier corresponding to a most recent snapshot dataset; identifying the most recent snapshot dataset using the snapshot identifier; and determining whether the most recent snapshot dataset includes one of a physical reference and a logical reference to an inode file corresponding to the inode number specified in the link; wherein the logical reference is inferred in response to at least one of: at least part of the inode file of the most recent snapshot dataset being empty; and a disk address in the inode file is equal to a ditto address for indicating that the disk address is an invalid disk address; and wherein the physical reference is available in response to the disk address in the inode file being different than the ditto address.


	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
04/08/2022

/HUNG D LE/Primary Examiner, Art Unit 2161